DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s arguments, filed 08/04/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Claims 1-5, 7-15, and 17-20 are the current claims hereby under examination. 

Response to Arguments
Applicant's arguments, see pages 12-25, filed 08/04/2022, have been fully considered.
II. Claim Interpretation
Applicant's arguments with respect to the claim interpretation have been fully considered and are not persuasive. The applicant argues that the structures of the bearing unit, the static balance degree acquisition unit and the motion balance degree acquisition unit are defined in the Specification. The examiner agrees that the structures are presented in the specification. However, the applicant incorrectly concludes that the system in claim 1 therefore possesses sufficient structure to perform the claimed function. The claim limitations themselves must recite the specific structures to obviate the interpretation of the limitations under 35 U.S.C. 112(f). 
Regarding, the processing module, the Applicant respectfully submits that the processing module is not a "generic computer." The examiner has not interpreted the processing module as a generic computer component but as a generic computer component implementing software. 

III. Claim rejections under 35 U.S.C. § 112
Applicant’s arguments with respect to the claim rejections under 35 U.S.C. § 112 have been fully considered and are persuasive. The claims have been amended to address the rejections. The rejections have been withdrawn. 

IV. Claim rejections under 35 U.S.C. § 101
Applicant's arguments with respect to the rejections under 35 U.S.C. § 101 have been fully considered but they are not persuasive. 
The applicant argues that the processes implemented by the modules are not metal processes and cannot be implemented in the human brain or a generic computer. The examiner disagrees. As described in the rejection dated 05/06/2022 and the rejection presented below, the steps can be performed mentally when described at such a high level of generality.
The applicant further argues that the claims may be integrated into practical applications and are not "directed to" an abstract idea. The examiner disagrees. 
There are several important considerations for evaluating whether additional elements integrate a judicial exception into a practical application which are described in MPEP 2106.04(d). As currently constructed, the claim fails to recite an improvement in the functioning of a computer, or an improvement to other technology or technical field, fails to apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fails to implement the judicial exception with a particular machine that is integral, and fails to apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. The applicant lists several potential “applications” of the claims which are not commensurate with the scope of the claims. 
The applicant arguments directed to the technologies used in Step 2B are not commensurate with the scope of the claims are the claims do not recite the use of any such techniques. Further, as the claims do not recite a step of actually performing any of the tests using any of the particular structures or methods, the step of “acquiring” the data can be performed mentally as it can be performed mentally. For example, the human mind can “acquire” data from memory or through mere observation. How the data was originally gathered does not affect whether or not it can be mentally acquired. 

V. Claim rejections under 35 U.S.C. § 102 and 35 U.S.C. § 103
Applicant’s arguments with respect to the claim rejections under 35 U.S.C. § 102 and 103 have been fully considered and are persuasive. The claims have been amended to include limitations not disclosed or suggested by the prior art previously relied upon. Specifically, the claims have been amended to include the combination of the tests used. The claim rejections under 35 U.S.C. § 102 and 103 have been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claim 1, the generic placeholder “the BMD acquisition module” with the transitional phrase “configured to” modified by the functional language “acquire a BMD of a human body under test”
	The specification as filed 06/26/2018 in [0039]: the BMD acquisition module 001 may comprise an X-ray source, a detector and a processor.
In claim 1, the generic placeholder “the balance degree acquisition module ” with the transitional phrase “configured to” modified by the functional language “acquire a balance degree of the human body under test”
	The specification as filed 06/26/2018 in [0041]-[0043] and [0085]: balance degree acquisition module comprises a bearing unit, a static balance degree acquisition unit and a motion balance degree acquisition unit.
In claim 1, the generic placeholder “the processing module ” with the transitional phrase “configured to” modified by the functional language “determine a fracture index of the human body under test in accordance with the BMD and the balance degree of the human body under test”
It is clear from the specification as filed 06/26/2018 and the claims that the processing module is a generic computer component implementing instructions to perform the functions. 
In claim 1, the generic placeholder “bearing unit” with the transitional phrase “is configured to” modified by the functional language “bear the human body under test”
The specification as filed 06/26/2108 in [0042]: The bearing unit 0021 may be a bearing board.
In claim 1, the generic placeholder “motion balance degree acquisition unit ” with the transitional phrase “configured to” modified by the functional language “acquire a motion balance degree of the human body under test when the human body under test is in a moving state on the bearing unit”
	The specification as filed 06/26/2018 in [0047]: the motion balance degree acquisition unit comprises a camera 0023 and a processing sub-unit.
In claim 1, the generic placeholder “the motion item determination module” with the transitional phrase “configured to” modified by the functional language “determine a motion item that corresponds to the human body under test in accordance with the BMD or the physical sign parameter of the human body under test”
It is clear from the specification as filed 06/26/2018 and the claims that the motion item determination module is a generic computer component implementing instructions to perform the functions. 
In claim 2, the generic placeholder “a physical sign parameter acquisition module” with the transitional phrase “configured to” modified by the functional language “acquire a physical sign parameter of the human body under test”
	The specification as filed 06/26/2018 in [0094]: the physical sign parameter acquisition module may be an input module.
In claim 3, the generic placeholder “static balance degree acquisition unit” with the transitional phrase “configured to” modified by the functional language “acquire a static balance degree of the human body under test when the human body under test is in a static state on the bearing unit”
	The specification as filed 06/26/2018 in [0043]: the static balance degree acquisition unit comprises a pressure sensor 0022 and a processing sub-unit
In claim 7, the generic placeholder “the three-dimensional motion capture module  ” with the transitional phrase “configured to” modified by the functional language “capture a motion action of the human body under test when the human body under test performs the motion item that corresponds to the human body under test on the bearing unit”
The specification as filed 06/26/2018 in [000101]: the three-dimensional motion capture module may comprise a plurality of cameras.
In claim 7, the generic placeholder “the presentation module” with the transitional phrase “configured to” modified by the functional language “present the test guidance information”
The specification as filed 06/26/2018 in [0068] and [0073]: the presentation module 007 may be a display screen, a voice player or the like.
In claim 10, the generic placeholder “communication module” with the transitional phrase “configured to” modified by the functional language “upload the fracture index of the human body under test and the exercise plan for the human body under test to a server”
It is clear from the specification as filed 06/26/2018 and the claims that the communication module is a generic computer component. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, which are described above.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112 – Withdrawn

Claim Rejections - 35 USC § 101 – Maintained
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-3, 9, 11-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception without significantly more. The Subject Matter Eligibility Test for Products and Processes will be referenced to in the following analysis and can be viewed in MPEP 2106 Patent Subject Matter Eligibility [R-10.2019]. 
Claim 1 in itself is a machine claim (Yes at Step 1) and is directed to the judicial exception regarding Abstract Ideas (Yes at Step 2A Prong One). The claim recites limitations directed to the judicial exception regarding Abstract Ideas for reciting mental processes. Specially: 
acquire a BMD of a human body under test
acquire a balance degree of the human body under test
the balance degree is used to characterize a standing stability of the human body
the balance degree comprises a static balance degree and a motion balance degree
the static balance degree being acquired by at least one of a single-foot standing test and a functional reaching test
the motion balance degree being acquired by at least one of a platform motion balance degree test, a slope motion balance degree test and an across-obstacle motion balance degree test
determine a fracture index of the human body under test in accordance with the BMD and the balance degree of the human body under test
determine a motion item that corresponds to the human body under test in accordance with the BMD or a physical sign parameter of the human body under test
wherein the motion item comprises a motion type and a motion intensity
acquire the motion balance degree of the human body under test when the human body under test performs the motion item that corresponds to the human body under test on the bearing unit
All the above limitations can be reasonably performed by the human mind. When described at a high level of generality, acquisition steps can be performed mentally through mere observation of a subject performing the tests or of other presented data. Likewise, characterization and determination steps can be performed mentally by using simple mental rules. 
	Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim does not recite any additional elements not directed to the judicial exception, specifically:
a bone mineral density (BMD) acquisition module
a balance degree acquisition module
a processing module
a motion item determination module
wherein the BMD acquisition module and the balance degree acquisition module are connected to the processing module respectively
the balance degree acquisition module comprises a bearing unit and a motion balance degree acquisition unit, the motion balance degree acquisition unit being connected to the processing module and the motion item determination module; 
wherein the bearing unit is configured to bear the human body under test
the claim also recites that the mental process steps are implemented by their respective modules 
The additional elements, alone and in-combination, recite no more than an unparticular device used for the insignificant extra-solution activity of data gathering in combination with generic computer components coupled together which merely implement the judicial exception (No at Step 2A Prong Two). The bearing unit is not a specific device and the importance of its role in the gathering of data specific and necessary to the claimed mental processes is unclear.  
Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The claimed bearing unit refers to a generic device which only is used to perform insignificant extra-solution activity for data gathering and would be well-understood, routine, and conventional to one having ordinary skill in the art and is common place for a method involving testing a subject for later data analysis. 

Regarding Claim 2, the claim recites an additional generic computer component, “a physical sign parameter acquisition module connected to the processing module,” used merely to implement a mental process of “[acquiring] a physical sign parameter of the human body under test.” AS described above, the human mind is reasonably abled to acquire a physical sing parameter of a human body through mere observation such as the sex of the human. The claim further recites that the generic processing unit is further configured to implement an additional mental process of including the physical sign parameter in the mental determination of the fracture index.

Regarding Claim 3, the claim recites the mental process limitations “acquire a static balance degree of the human body under test when the human body under test is in a static state on the bearing unit” merely implemented in a system comprising the generic computer component of “a static balance degree acquisition unit” which is connected to another other computer components.  

Regarding Claim 9, the claim further defines a mental process merely implemented on a generic computer component.  The human mind is reasonably abled to make a determination based on two values and a generic model. 

Claims 11 and 20 are themselves a method and machine claim (Yes at Step 1) and are directed to the judicial exception regarding Abstract Ideas (Yes at Step 2A Prong One). The claims recite the limitations:
acquiring a bone mineral density (BMD) of a human body under test
acquiring a balance degree of the human body under test
wherein the balance degree is used to characterize the standing stability of the human body 
the balance degree comprises a static balance degree and a motion balance degree
the static balance degree being acquired by at least one of a single-foot standing test and a functional reaching test, and
the motion balance degree being acquired by at least one of a platform motion balance degree test, a slope motion balance degree test and an across- obstacle motion balance degree test;
determining a fracture index of the human body under test in accordance with the BMD and the balance degree of the human body under test
determining a motion item that corresponds to the human body under test in accordance with the BMD or a physical sign parameter of the human body under test
wherein said acquiring the balance degree of the human body under test comprises: acquiring the motion balance degree of the human body under test when the human body under test performs the motion item that corresponds to the human body under test on a bearing unit
which are directed to the judicial exception Abstract Ideas for encompassing at least mental processes. When described at such a high level of generality, the human mind is reasonably-abled to acquire, characterize, and make determinations from data that can be acquired through mere observation of a subject performing specific tests. 
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claims do not recite any additional elements not directed to the judicial exception (No at Step 2A Prong Two).
Furthermore, the claims do not recite significantly more than the judicial exception and lacks an inventive step as the claims are only directed to the judicial exception (No at Step 2B). 

Regarding Claim 12, the claim recites additional steps directed to mental processes. The claim recites “acquiring a physical sign parameter of the human body under test” and “determining the fracture index of the human body under test in accordance with the BMD, the balance degree and the physical sign parameter of the human body under test” which can both be reasonably performed by the human mind as described above. 

Regarding Claim 13, the claim further defines a mental process the human mind is reasonably abled to perform. The claim recites “acquiring a static balance degree of the human body under test when the human body under test is in a static state on a bearing unit” which can be performed through mere observation of the human body on the bearing unit. 

Regarding Claim 14, the claim further recites two limitations described at such a high level of generality that they can reasonably be performed by the human mind through mere observation and simple calculations. The claim recites “acquiring pressure applied by the human body under test to the bearing unit when the human body under test is in the static state on the bearing unit” which can be performed mentally by an observer of the human body on the bearing unit. The human observer could acquire a digital state pressure applied by the human body on the bearing unit and determine a variation over time to determine the static balance degree. An observer could ask the subject to balance on a right foot such that the observer acquires a pressure of 1 for the right foot and a pressure of 0 for the left foot. Variations in the 0 pressure of the left foot could indicate an inability to balance as the subject is unable to maintain a single leg stance.  

Regarding Claim 15, the claim further recites two limitations described at such a high level of generality that they can reasonably be performed by the human mind through mere observation and simple calculations. The claim recites “acquiring a motion image of the human body under test when the human body under test is in the moving state on the bearing unit” which can be performed visually and “determining motion information of the human body under test in accordance with the motion image of the human body under test and determining the motion balance degree of the human body under test in accordance with the motion information of the human body under test” which can likewise be performed through mere observation of the stability of the subject under test. 

Regarding Claim 17, the claim recites a series of limitations that can be performed mentally through mere observation of the subject under test. An observer can visually capture a motion action, generate test guidance information based on the observation of the motion action, and present the guidance information to the subject with the aid of a pencil and paper. 

Regarding Claim 18, the claim recites the limitations “determining an exercise plan for the human body under test in accordance with the fracture index of the human body under test
which can be performed in the human mind through mere observation and simple mental determinations with the aid of a pencil and paper and “and presenting the exercise plan” which is insignificant extra-solution activity of outputting data.

Regarding Claim 19, the claim further recites the mental process step of “determining the fracture index of the human body under test…in accordance with the BMD, the balance degree of the human body under test and a fracture index model” which can be reasonably performed in the human mind as described above. The claim recites the additional element of a processing unit used for implementing the judicial exception. Merely implementing the judicial exception on a generic computer does not recite a practical application and fails to recite significantly more than the judicial exception itself as described above. 

Claim Rejections - 35 USC § 102 – Withdrawn

Claim Rejections - 35 USC § 103 – Withdrawn

Allowable Subject Matter
Claims 4-5, 7-8, and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record includes Recknor (US 20070208597 A1) and Dixon (US 20050015002 A1) who both disclose systems and methods for determining a fracture risk of a subject by combining bone mineral density with tests of a subject’s balance. However, the prior art fails to teach a combination of tests as required by the independent claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791                                                                                                                                                                                                        





/RENE T TOWA/Primary Examiner, Art Unit 3791